Citation Nr: 0211815	
Decision Date: 09/12/02    Archive Date: 09/19/02	

DOCKET NO.  98-14 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1971.  He served in Vietnam from July 1968 to February 1970 
and from April 1970 to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
VARO in Cleveland, Ohio, which denied service connection for 
PTSD.

In his substantive appeal dated in October 2001 the veteran 
stated that he would "drop the appeals of the back, knees 
and hearing if the VARO and BVA grant my request for PTSD."  
Based on a review of the record, the Board has decided for 
the reasons discussed below to grant service connection for 
PTSD.   Accordingly, the issues of service connection for 
back, knee, and hearing disabilities are now considered 
withdrawn.  38 C.F.R. § 20.204 (2001).  

FINDING OF FACT

The veteran is shown as likely as not to be suffering from 
disability manifested by PTSD due to events experienced in 
service.  


CONCLUSION OF LAW

The veteran has PTSD due to his experiences on active duty in 
Vietnam.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. Law No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the current 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  

A review of the evidence of record discloses the RO has 
approached the U. S. Armed Services Center for Research of 
Unit Records for further development and various military 
personnel records have been associated with the file.  Also, 
the veteran has been treated and evaluated for psychiatric 
purposes on a number of different occasions by VA over the 
years.  Further, in view of the allowance of the veteran's 
claim, the Board believes that further assistance is 
unnecessary.  

Service connection may be established for disability 
resulting from personal injury or disease suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303.  The regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and claimed inservice stressors; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f) (2001).  See Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in combat with the enemy.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service,  the 
veteran's lay testimony alone may establish the occurrence of 
a claimed inservice stressor.  38 C.F.R. § 3.304(d); see also 
38 U.S.C.A. § 1154(b) (West 1991).  If VA determines that the 
veteran did not engage in combat with the enemy, lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, there must be 
credible supporting evidence.  The credible supporting 
evidence is not limited to service department records, but 
can be from any source.  See YR v. West, 11 Vet. App. 393, 
397 (1998); see also Monroe v. Brown, 9 Vet. App. 389, 295 
(1996).

The record in this case reveals the veteran has been 
diagnosed with varying psychiatric disorders, including PTSD, 
on a number of different occasions.  Several different 
periods of hospitalization by VA in 1997 and 1998 resulted in 
diagnoses which included PTSD.  

The veteran was accorded a psychiatric examination for rating 
purposes by VA in June 1998.  The claims file was reviewed 
prior to the examination.  The veteran related that one 
flashback that kept coming back to him was his involvement in 
a firefight.  He stated that he had felt depressed and 
hopeless ever since.  The Axis I diagnosis was dysthymic 
disorder.  The examiner stated that while the veteran 
presented "some" symptoms of PTSD, "it is not enough to make 
such a diagnosis on the stressors that the patient 
presented."  

Associated with the claims file are communications from the 
U.S. Armed Services Center for Research of Unit Records.  The 
Center was able to provide an extract from an Operational 
Report-Lessons Learned submitted by the 25th Infantry 
Division, the higher headquarters of the 4th Battalion, 23rd 
Infantry, for the time period ending October 1970.  The 
extract reflected that elements of the 2nd Brigade were 
located in connected operations in the area of Operation Base 
LYNCH.  

Also associated with the claims folder is a photocopy of an 
excerpt from a history of the 4th Battalion, 23rd Infantry, 
in 1970.  

The claims folder also contains a May 2001 statement from a 
therapist at a local Vet Center.  He indicated he had been 
the veteran's therapist since April 2001.  It was his opinion 
the veteran experienced "all" the cardinal signs and symptoms 
of PTSD.  The social worker made reference to stressors the 
veteran referred to.  He explained that doing trauma work 
with the veteran and any other PTSD sufferer, one of the 
diagnostic criteria of the Diagnostic and Statistical Manual 
was an inability to recall an important aspect of trauma.  He 
noted that often with combat veterans it was essential to 
help them gather information from various resources to help 
reconstruct the traumas.  He referred to the fact that in the 
Operational Report-Lessons Learned, there was no mention of 
any activity involving Company A or the 4th Battalion of the 
23rd Infantry.  He stated that while the veteran referred to 
the traumatic incident as having occurred in June 1970, the 
actual date of the attack was in September 1970.  He referred 
to a page of the extract indicating that Company A of the 
4th Battalion of the 25th Infantry received incoming fire 
from the enemy of September 8, 1970, and this resulted in 26 
Americans being wounded.  The individual indicated that while 
going over this trauma in therapy, the veteran was able to 
piece together that this was the particular incident to which 
he was referring.  It was the social worker's "professional 
and licensed opinion that this incident is the trauma that 
has bothered [the veteran] as well as others that he has 
experienced.  It is also in this clinician's opinion that 
[the veteran] suffers from PTSD, chronic, severe..."

The undersigned also noted that the claims folder contains 
copies of records from the veteran's military personnel 
folder.  These records reflect that the veteran participated 
in the Vietnam Counter Offensive Phase V, the Vietnam Counter 
Offensive Phase VI, and the Tet 1969 Counter Offensive, as 
well as Campaigns later in 1969.  

The veteran has also provided copies of records which include 
the "Vietnam Combat Certificate" from the 1st Cavalry 
Division (Airmobile).  This certificate reflected the veteran 
had served with the 15th Supply and Support Battalion of the 
1st Cavalry Division between November 1970 and November 1971.  
It was not specific as to actions of the veteran himself, but 
referred to accomplishments of the 1st Cavalry Division 
itself.  

Unfortunately, there is no specific documentation as to the 
veteran's exact involvement in the incident reportedly 
involving A Company in September 1970, but there is no 
evidence of record that he was not in some way involved.  See 
Suozzi v. Brown, 10 Vet. App. 307, 310-11 (1997) (radio log 
showing that the veteran's company had come under attack was 
sufficient to corroborate the inservice stressor alleged by 
the veteran, despite the fact that the radio log did not 
identify his participation).  The veteran's participation in 
those events may be inferred from the involvement of his 
unit.  See Suozzi, 10 Vet. App. at 310.  

The Board further notes that any reasonable doubt must be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Thus, the persuasive evidence of record 
reflects that the veteran has been given the diagnosis of 
PTSD due to his experiences while serving in Vietnam.  The 
evidence certainly is at least in relative equipoise.  By 
extending the benefit of the doubt to the veteran, the Board 
finds that service connection for PTSD is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

